     Case 2:19-cv-02626-JFW-PLA Document 16 Filed 04/19/19 Page 1 of 3 Page ID #:80




 1 Bonny Sweeney (SBN 176174)

 2 bsweeney@hausfeld.com
      Stephanie Cho (SBN 291903)
 3 scho@hausfeld.com

 4 HAUSFELD LLP
      600 Montgomery Street, Suite 3200
 5 San Francisco, CA 94111

 6 T: (415) 633-1908
      F: (415) 633-4980
 7

 8 Attorneys for Plaintiff
      Roy Manojkumar Samanthanam
 9

10              UNITED STATES DISTRICT COURT FOR THE
11                  CENTRAL DISTRICT OF CALIFORNIA
12

13 ROY MANOJKUMAR SAMATHANAM, ) Case No.: 2:19-cv-02626-JFW-PLA
                                                )
14                             PLAINTIFF,       ) PLAINTIFF’S NOTICE OF
                                                ) INTERESTED PARTIES
15         V.                                   )
                                                )
16 NANDASENA GOTABAYA                           )
      RAJAPAKSA, A.K.A. GOTABAYA                )
17 RAJAPAKSA,                                   )
                                                )
18                                              )
                             DEFENDANT.         )
19                                              )
                                                )
20                                              )
                                                )
21                                          )
22

23

24

25
26

27

28
                                      -1-
                   PLAINTIFF’S NOTICE OF INTERESTED PARTIES
     Case 2:19-cv-02626-JFW-PLA Document 16 Filed 04/19/19 Page 2 of 3 Page ID #:81




 1         Plaintiff Roy Manojkumar Samathanam (“Plaintiff”) hereby submits his
 2 Notice of Interested Parties pursuant to Local Rule 7.1-1. The undersigned, counsel

 3 of record for Plaintiff, certifies that the following listed parties have a direct,

 4 pecuniary interest in the outcome of the case:

 5         1. Roy Manojkumar Samathanam (Plaintiff)
 6         2. Nandesena Gotabaya Rajapaksa, a.k.a. Gotabaya Rajapaksa (Defendant)
 7 These representations are made to enable the Court to evaluate possible

 8 disqualification or recusal.

 9

10 Dated: April 19, 2019

11                                                      /s/ Bonny E. Sweeney
12                                                      BONNY E. SWEENEY

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                      -2-
                   PLAINTIFF’S NOTICE OF INTERESTED PARTIES
     Case 2:19-cv-02626-JFW-PLA Document 16 Filed 04/19/19 Page 3 of 3 Page ID #:82




 1                               PROOF OF SERVICE
 2         I, Bonny E. Sweeney, declare that I am over the age of eighteen (18) and not
 3 a party to the entitled action. I am a partner at the law firm of HAUSFELD LLP,

 4 and my office is located at 600 Montgomery Street, Suite 3200, San Francisco, CA

 5 94111.

 6         On April 19, 2019, I caused to be served in the manner indicated below, the
 7 foregoing document described as: PLAINTIFF’S NOTICE OF INTERESTED

 8 PARTIES on the interested party in this action in the manner stated below:

 9

10          By CM/ECF

11

12          By sending via FedEx Overnight Delivery to the following address:

13          Nandasena Gotabaya Rajapaksa a.k.a. Gotabaya Rajapaksa
14          8340 West Big Canyon Drive
            Sunland, CA 91040
15

16 Executed on April 19, 2019 at San Diego, CA.

17

18                                                            /s/ Bonny E. Sweeney
19                                                            Bonny E. Sweeney
20

21

22

23

24

25
26

27

28
                                        -1-
                                  PROOF OF SERVICE
